Case 1:20-cr-00023-DLC Document 70 Filed 02/03/21 Page 1 of 23

JOSEPH GUAGLIARDO #87290-054
F.C.I. P.O. BOX 2000
JOINT BASE MDL, NJ 08640

January 24, 2021

Hon. Denise L. Gote

United States District Judge
United States District Court
500 Pearl Street

New York, NY 10007

Re: U.S. v Guagliardo
Case No.: 20-cr-00023-01 (DLC)

Dear Judge Cote:

I am requesting leave to amend the motion for renewal,
reconsideration, and reargument submitted on January 14, 2021.

The proposed amended motion is submitted herewith.

The reason for the amendment is that I received my sentencing
transcript on January 22, 2021 and there are items in the trans-

eript which are essential to the pending motion.

Thank you for your consideration of this request.

ee

Ibaal / Adib

Joseph Guagliardo

Movant pro se

cc:

Eli J. Mark (AUSA}

 
Case 1:20-cr-00023-DLC Document 70 Filed 02/03/21 Page 2 of 23

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
Case Number:

1:20-CRO0023~-01 (DLC)

Vv AMENDED
: MOTION TO REARGUE

Respondent,

JOSEPH GUAGLIARDO , RENEW/RECONSIDER

Defendant/Movant.

Joseph Guargliardo, movant pro se (the "Movant") hereby gives
notice of motion to reconsider, renew, and reargue the Decision
and Order of this Court dated January 11, 2021, and, upon such
reconsideration, renewal, and reargument, grant the relief prayed
for herein and as originally requested in the motion made on

December 2, 2020.

INCORPORATION OF EARLIER PLEADINGS

The contents of Movant's motion papers dated December 1, 2020,
and the Supplement thereto dated January 14, 2020 are hereby in-
corporated here with the same force and effect as if fully set

forth here.

PROCEDURAL HISTORY

On December 1, 2020, the Movant filed a Motion for Compassion-
ate Release from incarceration pursuant to 18 U.S.C. §3582(c)(1)
(A)(1) to allow Guagliardo to serve the remainder of his custo-

dial sentence in home confinement. (the "Motion")

 
Case 1:20-cr-00023-DLC Document 70 Filed 02/03/21 Page 3 of 23

On January 14, 2021, the Movant filed a supplement to the
Motion to apprise the Court of his materially changed health
conditions and at Fort Dix Minimum Security Camp generally.
(the Supplement") A copy of: the Supplement is annexed hereto
for the convenience of the Court at Exhibit "A" and made a part
hereof.

The reason for supplementing the Motion was that the Movant
had not received any opposition papers to the Motion and the
substantial material change at FCI Fort Dix Camp needed to be
brought to the Court's attention.

On January 19, 2021, Mr. Guagliardo received the opposition

papers (the "Opposition") filed by AUSA Eli J. Mark et. al.

PROCEDURAL ERRORS & IRREGULARITIES

Guagliardo's Motion was filed on December 2, 2020 and the
government filed its opposition on January 8, 2021 without ex-

tension being granted by the Court.

‘Tt should be further noted this Court rendered its decision
5 days after the filing of the government's opposition without
giving the Movant the opportunity to submit a reply thereto.

Additionally, the government affirmed that it served it op-

position papers on January 8, 2021, although the document's en-
velope is meter-stamped January 11, 2021. A copy of the affirma-
tion of service is attached hereto as Exhibit '"'B" and made a part
hereof. The date on the envelope indicates that it was mailed at
least 3 days later than the government represented to this Court.

Lastly, it must be noted that Guagliardo received the govern-

(2)

 
Case 1:20-cr-00023-DLC Document 70 Filed 02/03/21 Page 4 of 23

ment's opposition papers January 20, 2021, one day after he re-
ceived the Court's Decision and Order.

By denying the Movant the opportunity to refute spurious
allegations in the Opposition and has further denied Guagliardo
the opportunity to bring relevant and material facts before this

Court for its consideration prior to the rendering of a decision.

GUAGLIARDO HAS DEMONSTRATED

EXTRAORDINARY & COMPELLING CIRCUMSTANCES

As conceded by the government and as indicated in the Order,
the Movant has satisfactorily demonstrated "extraordinary and
compelling" circumstances as required by 18 U.S.C. §3582(c)(1) (A).
Accordingly, that issue is not being addressed herein and should

be construed as favorable to the Movant.

FCI FORT DIX'S COVID MITIGATION EFFORTS HAVE FATLED

Both this Court and the government concede that Mr. Guagliardo's

fata s oe

te
That prospect has unfortunately come to pass. (See Insert "A")

On January 11, 2020 Guagliardo was notified that he has tested
positive for COVID-19.

He is currently residing with over 60 inmates who have COVID.
There is no social distancing, no consistent use of masks, no
cleaning and no maintenance of health protocols.

In fact, Guagliardo sleeps less than 2 feet from the next in-

mate in that dormitory with 60 prisoners, many with similar spacing.

(3)

 
Case 1:20-cr-00023-DLC Document 70 Filed 02/03/21 Page 5 of 23

Despite the government's contention that Guagliardo has re-
ceived appropriate medical attention, (See Opposition @ fn. 9)
nothing could be further from the truth. He has received no
medical consultation or treatment for his prostate cancer, has
not received prescribed medications, and has been forced to wear
only plastic shower shoes since September 4, 2020 because the B.O.P.
has refused to provide him with his medically-prescribed footwear.
The government acknowledged that the Movant is not receiving pre-
seribed necessary medication merely because they are not on the
"BOP National Formulary." (Oppostion p. 18 fn. 12)

Both this Court and the government concede and recognize that
Guagliardo is at a high risk of COVID complications. He is presently
suffering from COVID-19 and at risk of exposure to new strains of
the virus because of the negligence and abrogation of responsibil-
ity at FCI Fort Dix. Furthermore, there is no medical evidence that
he will not be stricken again if he survives the current infection.
In fact, two Fort Dix Camp inmates who contracted COVID last spring
have now tested positive again. It is undeniable that the likeli-
hood exists that he will be re-infected if he is forced to live in
the incubator-Like 60 inmate dormitory where he is currently housed,

rather than alone in home confinement.

GUAGLIARDO IS NOT SEEKING EXTRAORDINARY RELIEF

Contrary to the government's position, which this Court adopted,
the Movant is not seeking to have his 22 month sentence shortened
to four months. He is rather, seeking to serve the balance of his

27 month sentence in home confinement, away from the daily threat

of infeetion from 60 infected inmates.

(4)

 
Case 1:20-cr-00023-DLC Document 70 Filed 02/03/21 Page 6 of 23

Also contrary to government assertions, Guagliardo accepts

responsibility for his actions and the consequences thereof. He
has allocuted to his conduct and expressed his remorse. |

It is counterintuitive and beyond the scope of his sentence
to acknowledge the Movant's vulnerability to complications and
death from COVID, yet still compel him to live with 60 infected
inmates in close quarters. A suitable and just alternative exists.
That is to say, a sentence of home confinement as a substitute
for continued incarceration in life-threatening conditions.

There are numerous precedents for doing so, wherein similar
relief was granted. (See cases cited in Supplement attached)
He is only asking to be treated in a like manner as the inmates
in those cited cases.

Guagliardo furthermore has a steady income and health insur-
ance, so he will not be a burden on society while in home confine-

ment.

CONCLUSION

Given that: (i) this Court and the government concede and
recognize that the Movant is under a clear and present danger to
his health and life due to COVID; and (ii) whereas he has now
contracted the disease— a fact not known to him at the time of
his Motion, and (iii) given the fact that he was denied the oppor-
tunity to reply-to the Opposition and present the facts herein;
it is respectfully requested that upon reargument, renewal, and
reconsideration, this Court modify its prior sentence and resen-
tence him to a term of home confinement with conditions satisfac-

tory to the Gourt while taking into consideration his medical needs,

plus grant any further relief deemed just proper and equitable.

(5)

 

 
Case 1:20-cr-00023-DLC Document 70 Filed 02/03/21 Page 7 of 23

INSERT A

The movant first received the sentence transcript on January
22, 2021— after submission of earlier motion for reconsideration.
The movant respectfully réfers-this Court to page 61 of the sen-

tencing transcript. There the Court stated:

"lt]here are two principal reasons not to impose a term
of imprisonment on the defendent are his health situa-
tion in the midst of the COVID crisis. He has no health
condition that the Bureau of Prisons couldn't otherwise
adequately address. The isstie is whether the particular
circumstances posed by COVID would prevent it from keep-
ing him healthy while he serves a term of imprisonment."

(Sent. Tr. p. 61)

Lt is clear that this Court conditioned incarceration on the
Bureau of Prisons keeping Mr. Guagliardo healthy. It is submitted
that this Court, by its own words would have decided against im-
prisonment if knowing that Mr. Guagliardo would contract COVID-19.

Furthermore, at page 62 of the sentencing transcript, the Court
expressed its confidence that the B.O.P. can adequately care for

Mr. Guagliardo if it imposes a term m

imprisonment.

Lastly, on page 65 of the Sentencing Transcript, the Court stat-
ed that it would require the B.O.P. to provide the medications
needed by Guagliardo. A copy of the cited pages of the transcript
is attached hereto at Exhibit "C" and made a part hereof.

As noted below, Mr. Guagliardo has contracted COVID-19, the. -
B.O2P. has failed to treat Guagliardo at all, and has failed to
provide the the prescribed medications.

Therefore, the B.O.P has failed to comply with the conditions

specified by this Court at sentencing as justifying incarceration.

a tem ther ee we eat aoe ap the FOP Fak
Yt mus Biso RE weTED THAD AN INM AIL AITBE fe
oat Cpu BLE

Dik mevimumn Secudity CAP, Myton CLOSE Y CApe cd Ke:
4

OM Jauvary 2 #, 2234,

 

 

 
Case 1:20-cr-00023-DLC Document 70 Filed 02/03/21 Page 8 of 23

AFFIRMATION

I, the undersigned Joseph Guagliardo, Movant prose, hereby

affirm under penalty of perjury that the foregoing Amended Motion

is true to the best of my knowledge and belief.

Dated: January 24, 2021 ELAM?
“/Joseph Guagliardo

Movant pro se

 
Case 1:20-cr-00023-DLC Document 70 Filed 02/03/21 Page 9 of 23

CERTIFICATE OF SERVICE

I, the undersigned Joseph Guagliardo hereby affirm under pen-
alty of perjury that a true copy of the Amended Motion for re-
consideration, renewal, reargument submitted herewith was deposited
in the outgoing inmate mail at Fort Dix, New Jersey on January 24,
2021. It was addressed to the United States Attorney, One St. An-
drews Plaza, New York, NY 10007, and had sufficient First Class

Postage affixed thereto.

Dated: January 24, 2021 } Lgl Bhhe

(posh ph Guagliardo

 

i
4 “

 
Case 1:20-cr-00023-DLC Document 70 Filed 02/03/21 Page 10 of 23

 

 
Case 1:20-cr-00023-DLC Document 70 Filed 02/03/21 Page 11 of 23

Dear Judge Sema :
Attached hereto is a supplement to my pending motion, together with
a certificate of service on the U.S. Attorney. |
My motion has been pending since December 2, 2020. The U.S. Attorney
has not filed opposition papers. Given the /89 active cases of Covid-19
at FCI Fort Dix, I am currently being forced to sleep next to "60" infected
inmates. Given my obesity, bibenenes ‘cancer, denial of medication, and
the other conditions detailed in my -motion, I am very concerned for my
health and my very survival.
I respectfully ask the court to issue its decision on my motion papers

as supplemented herein without waiting for opposition papers that could

have been filed after my December 2, 2020 submission.

Thank You

LA

oy
Noseph/ Guag liardo
i 1

i/

CG: U.S. ATTORNEY

 
Case 1:20-cr-00023-DLC Document 70 Filed 02/03/21 Page 12 of 23

I, Joseph Guagliardo, appearing Pro Se, respectfully submitts this
(supplement to the motion on file/ 4

The contents of my motion papers are restated and incorporated with
the same force and effect as if more fully setforth at length herein.

Since the filing of my.motion on Decemberi, 2020, FCI Fort Dix has
been overwhelmed with Covid-19 cases and I have been placed in a life
threatening situation. The following is a chronological list of the cases

at Fort Dix FCL:

Date Inmates Positive Staf£& Positive Inmate Recov. Staff Recov
10/20 9 5 35 6
10/30 159 8 34 6
11/1 165 8 35 6
11/3 209 14 34 6
11/9 229 12 41 6
11/12 232 15 41 6
11/16 238 . 15 4i 6
{1/21 238 18 45 6
11/25 255 " 20 46 6
12/14 ' 103 33 266 6
12/15 15 - 45 355 6
12/17 17 i8 356 36
12/21 17 i8

as of January 9, 2021, 1,377 total Covid cases have occurred. Of these
cases, 812 cases remain currently positive. These statistics place FCI
Fort Dix the #1 federal facility for Covid-19 cases.
tT am presently placed in the B wing of the FCI Fort Dix minimum

security camp (the"camp). The camp comprises two(2) wings, that each house
approximately 65 inmates each. The A wing inmates were tested for Covid-19
and 38 inmates tested positive and were removed to quarantine. The B wing
iumates were recently tested, however , as of the date of this submission,

the results of the Covid-19 tests were not made available to the inmates.

 

 
Case 1:20-cr-00023-DLC Document 70 Filed 02/03/21 Page 13 of 23

Although housed in separate wings, the A-side inmates and the B-side
inmates continue to cohabitate and share common eating, tv,computer,tele-
phone, library and chapel areas, in addition to common walkways and points
of access.

In essence, we are living together without any social distancing,

without masks, PPE, disinfecting and any managed protocol for cleaning,

 

disinfectant and protection for inmates against Covid-19.

This incredible risk to our health is made worse once its realized | |
that the B wing inmates have not received the results of the Covid-19 test: |
and that A wing inmates who were infected continue to use common phones,

worked in the kitchen area and went about their lives without any masks,

 

social distancing or adherence to health protocol.

This toxic environment is made worse by the failure of the Fort Dix
administration to provide me with my perscription medications and my medi-
cally prescribed footwear. I have been walking in "plastic" shower shoes

since September 4, 2020.

‘These conditions are intolerable, injurious and detrimental to my
physical and mental health and place me in a real and present danger of.

contracting Covid-i9.

The Federal courts have recognized the health problems at FCI Fort Dix
and have granted several Fort Dix inmates compassionate release from incar-

ceration:

Lawmakers have demanded answers from the BOP, but that has not

changed the problem within the prison. In response, judges around our
district and others whose defendants have been sent to FCI Fort Dix

have intervened to protect the health of the incarcerated where the

BOP is clearly unable to do so. The following List of some of the
Case 1:20-cr-00023-DLC Document 70 Filed 02/03/21 Page 14 of 23

recent grants of compassionate release or temporary furlough show

how judges have used this authority:

* U.S.A. vs Belliard et al, (7:16-NJ-05949-VA(D.NJ., 12/17/20) (grant-
ing compassionate release to Fort Dix inmate);

* U.S. vs MceCalla, 2020 WL 3604120 (D.NJ., July 2, 2020)(granting
compassionate release to Fort Dix inmate with chronic asthma,high
blood pressure, obesity, and chronic renal disease);

* U.S. ve Rodriguez, OO0-CR-762 (JSR)(S.D.N.¥., Sept. 30, 2020) (granting
resentencing to 30 years down from life without paraole to Fort Dix
inmate convicted of torture and murder-for-hire of a government
informant in furtherance of narcotics conspiracy; inmate had no
infractions in 20 years of imprisonment);

* U.S. v Talal Soffan (3:19-CR-30004(MGM) (Nov. 2020)(granting comp-
assionate release to Fort Dix inmate due to obesity);

* U.S. v. Robinson, 2020 WL 4041436 (E.D. VIR:. July 17, 2020)(granting
compassionate release to Fort Dix inmatewith high blood pressure);

* U.S. v. Hayes, 2020 WL 4001903 (E.D. Mich. July 15, 2020) (granting
‘compassionate release to Fort Dix inmate with obesity, asthma,
sleep apnea);

4% U.S. ve Amaro, 2020 WL 3975486 (S.D.N.¥., July 14, 2020)(granting
compassionate release to Fort Dix inmate with medical and mental
health conditions);
& U.S. vs. Hernandez, 2020 WL 38993513 (S.D.N.¥., July 10,2020)(gran-
ting compassionate release to Fort Dix inmate with obesity,COPD,
and diabetes);

* U.S. ve Browne 2020 WL 3618689 (D. Mass., July 2, 2020)(granting

compassionate release to Fort Dix inmate with obesity,hypertension,

asthma,hyperlipidemia, dibetes, and pancreatis);

 
Case 1:20-cr-00023-DLC Document 70 Filed 02/03/21 Page 15 of 23

“ U.S. v. Debartolo, 2020 WL 3105032 (D.RI., June 11, 2020)(grant-

ing compassionate release to Fort Dix inmate with chronic kidney

disease, and hypertension);

* U.S. v. Anderson, 2020 WL 2849483 (S.D.N.Y., June 3, 2020)(granting

af,
aa

compassionate release to Fort Dix inmate with obesity);

U.S. v. Smith, Crim No.i15-44 (W.D. Pa., June 26, 2020)(granting
compassionate release to Fort Dix inmate with sarcoidosis);

U.S. v. Woodward, Crim No. 12-105(RAJ)(E.D.Va. June 26, 2020)(grant-
ing compassionate release for Fort Dix inmate with obesity, heart
disease, and retinal disease);

U.S. v. Al-Jumail, Crim No. 12-20272(DOH)(E.D.Mich, 5/12/20)(grant-
ing compassionate release to Fort Dix inmate with heart disease
diabetes, and retinal disease);

U.S. v. Pena, 2020 WL 2301199 (S.D.N.Y., May 8, 2020)(granting

compassionate release to Fort Dix inmate with high blood pressure);

U.S. v. Williams, 2020 WL 1974372 at *4 (D. Conn. Apr. 24, 2020)(gr-
anting compassionate release to Fort Dix inmate with diabetes and

high blood pressure);

*'U.S. v. Logan, No. 1:12-CR-308, Dkt. No. 179 (N.D.N.Y., Apr. 22,

2020)(granting compassionate release to Fort Dix inmate with

diabetes, hypertension, hypercholesterolemia, and coronary artery

disease);

U.S. v. Dorian Avery, No 1:14-CR-810 (JMF) €S.D.N.Y¥.,Nov. 16, 2020)
(granting compassionate release to Fort Dix inmate with severe

obesity).

 
Case 1:20-cr-00023-DLC Document 70 Filed 02/03/21 Page 16 of 23

For the reasons set forth herein and as stated in my motion papers,
respectfully request that this court grant my motion for compassionate

“

release/modificattion of sentence pursuant to 18 U.S.C. sic. 3582(c)(1) (A;

(i).

Respectfully Submitted

LA Ale January /7, 2021
// ft

Joseph Gaugliardo #87290-054
F.C.I. P.O. Box 2000
Joint Base MDL, NJ 08640

 

 

AFFIRMATION

I, the undersigned Joseph Guagliardo, Movant pro se, hereby affirm under
penalty of perjury that the foregoing Motion and Memorandum in Support

thereof is true to the best of my knowledge and belief.

 
   

 
  

Dated: January //, 2021

4

h-Gate

liardo
Case 1:20-cr-00023-DLC Document 70 Filed 02/03/21 Page 17 of 23
Case 1:20-cr-00023-DLC Document 70 Filed 02/03/21 Page 18 of 23

AFFIRMATION OF SERVICE
I, Eli J. Mark, affirm under penalty of perjury as follows:

1. I am an Assistant United States Attorney in the Southern District of New
York,

2. On January 8, 2021, I caused a copy of the Government’s memorandum of
law in opposition to the pro se motion for compassionate release filed by defendant Joseph
Guagliardo, a/k/a “Joseph Gagliardo,” to be served on the defendant via U.S. mail at the
following address:

Joseph Guagliardo
Register No, 87290-054
FC] Fort Dix

Satellite Camp

P.O. Box 2000

Joint Base MDL, NJ 08460

Dated: New York, New York
January 8, 2021

— sfEi J. Mark
Eli J. Mark
Assistant United States Attorney
(212) 637-2431

 

 
 

 

led 02/03/21 Page 19 of 23

 

DLC Document 70 F

20-cr-00023-

Case 1

 

 
Case 1:20-cr-00023-DLC Document 70 Filed 02/03/21 Page 20 of 23

EXHIBIT G

 

|
;
|
|

 
10

11

12

13

14

15

16

L7

18

19

20

21

22

23

24

29

 

 

Case 1:20-cr-00023-DLC Document 70 Filed 02/03/21 Page 21 of 23
K7NYGUAS REMOTE VIA TELEPHONE 61

complex. I have very serious criminal wrongdoing on a
significant scale in which the defendant lined his own pockets
and stole from MCU and its members significant sums of money.

I have submissions that suggest to me up until today
very little remorse for what has happened here. That suggests
that a sentence that has a component of individual deterrence
is appropriate.

And of course, there is a need for general deterrence.
Be it volunteers, board members, executives, or otherwise for
organizations that are essentially devoted to the service of
others and to use that opportunity to Line your own pockets in
a massive way requires a significant sentence.

The two principal reasons not to impose a term of
imprisonment on the defendant are his health situation in the
midst of the COVID crisis. He has no health condition that the
Bureau of Prisons couldn't otherwise adequately address. The
issue is whether the particular circumstances posed by COVID
would prevent it from keeping him healthy while he serves a
term of imprisonment.

And the second issue is whether his law enforcement
background presents such a challenge to the Bureau of Prisons
that it can't keep him secure given that background.

Of course we know with respect to the latter, that's
not true. Sadly, law enforcement officers are convicted and

sentenced to prison, and the Bureau of Prisons is familiar with

SOUTHERN DISTRICT REPORTERS, P.C.eererrs
(212) 805-0300

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:20-cr-00023-DLC Document 70 Filed 02/03/21 Page 22 of 23
KTNYGUAS REMOTE VIA TELEPHONE 62

the special care they must take to keep such defendants secure.

But I'm going to ask you, Mr. Mark, since I am going
to impose a term of imprisonment here, that you be in touch
with the Bureau of Prisons to make sure that they're well aware
of the need to be conscious of and make appropriate
arrangements for someone who was once a law enforcement
officer.

MR. MARK: Yes, your Honor. And I will do that right
after the proceeding.

THE COURT: Thank you.

I've had many submissions to me in connection with
defendants who are serving terms of imprisonment during COVID.
Every judge, every federal judge, around this country has many
of these submissions.

We make our determinations individually based on the
facts and circumstances presented when we deal with either bail
applications or compassionate release motions or other simiiar
motions that require us to think about the interaction between
a custodial sentence or term and someone's individual health
situation and the Bureau of Prisons' procedures for dealing
with the COVID crisis.

So informed by that intense history of the last few
months, I am confident that the Bureau of Prisons can
adequately care for Mr. Guagliardo if T impose a term of

imprisonment, which I am going to do.

SOUTHERN DISTRICT REPORTERS, P.C.treeres
(212) 805-0300

 

 

 

 
LO

Ll

12

13

14

15

16

17

18

19

20

21

22

23

24

425

 

 

Case 1:20-cr-00023-DLC Document 70 Filed 02/03/21 Page 23 of 23
K7NYGUAS REMOTE VIA TELEPHONE 65

play. If that's something that could be taken into
consideration and mentioned and marked so that he can get the
proper treatment.

THE COURT: I'm going to ask you, Mr. Arlia, today to
provide a list of the medications and whatever else you want me
to recommend to the Bureau of Prisons that I include on the
judgment of conviction as recommendations to them for their
consideration in their treatment of the defendant.

I am not going to put on the judgment of conviction
the law enforcement history because, Mr. Mark, the judgment of
conviction will be filed publicly, and I would prefer you to
deal with that directly and net through the judgment of
conviction.

Mr. Arlia, can you provide the recommendations with
respect to the defendant's health that you would like Lo appear
on the judgment of conviction to the government later today?

MR. ARLIA: Yes, your Honor.

THE COURT: Okay. And then if the parties can consult

and provide those to my chambers tomorrow, I would appreciate

it.

MR. ARLIA: Certainly, your Honor.

THE COURT: Thank you so much.

MR. ARLIA: Your Honor, I also have a request with
respect to my client's passport. Obviously once incarcerated,

T'd like to at least have permission by the Court that at some

SOUTHERN DISTRICT REPORTERS, P.C.eeteree
{212) 805-0300

 

i
|

 

 
